DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed 05/03/2021.
The previous Double Patenting rejections are withdrawn in light of Applicant’s filing of an approved Terminal Disclaimer on 05/03/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1-2 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2016/0088496 A1 to TAKANO.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0201892 A1 to WEN et al. (“Wen”) (provided by Applicant) in view .
As to claim 1, Wen discloses a mobile communication device for a communication system (fig. 16) comprising: a transceiver circuit (fig. 16, item 162) configured to receive, from a network, control data for configuring the mobile communication device to report measurement information per beam (fig. 4, para. 0045-0049, base station sends beam information using multiple beams to a user equipment, so that the user equipment performs, according to the channel detection information, detection on a beam covering the user equipment, to obtain detection feedback information which is sent back to the base station; para. 0055, detection feedback information includes channel quality information); and at least one processor (fig. 16, item 161) configured to perform measurement per beam (para. 0048, specifically after obtaining the channel detection information, any user equipment located within coverage of a beam sent by the base station performs detection on a beam covering the user equipment); wherein the transceiver circuit is further configured to send, to the network, a measurement result per beam, wherein the measurement result per beam is in association with information identifying a beam (para. 0049-0050, the base station receives detection feedback information sent by at least one user equipment, detection feedback information sent by each user equipment carries an identifier of a beam that covers the user equipment and that meets the condition),
wherein the information represents an interference beam that has been determined to cause an interference to communications by the mobile communication device (para. 0092, a user equipment may determine whether an SNR difference 
Wen does not expressly disclose wherein the transceiver circuit is further configured to receive an RRC measurement configuration message to configure the mobile communication device, and wherein the measurement result per beam comprises at least one of: an orientation; an azimuth angle; a direction of arrival; and angle of arrival; and a location.
Zhang discloses the user equipment needs to receive specified beam index information; then, the receiving module 401 is further configured to receive second initial beam index information that is specified from each piece of initial beam index information in the RRM measurement report by the base station by using at least one of RRC signaling (para. 0417) and the user equipment then uses the RRC signaling to configure a listening module (para. 0418).

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC signaling of Zhang into the invention of Wen. The suggestion/motivation would have been to indicate an initial beam to a user equipment (Zhang, para. 0394).  Including the RRC signaling of Zhang into the invention of Wen was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.


Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the movement situation of TAKANO into the invention of Wen and Zhang. The suggestion/motivation would have been to provide a communication device which notifies a terminal device of band use information (TAKANO, para. 0009).  Including the movement situation of TAKANO into the invention of Wen and Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of TAKANO.

	As to claim 2, see similar rejection to claim 1.  The apparatus teaches the method.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0063488 A1 to Dinan (provided by Applicant) in view of U.S. Publication No. 2017/0195998 A1 to ZHANG et al. (“Zhang”) and WO 2013/013954 A1 to Gerlach et al. (“Gerlach”) [Examiner cites U.S. Publication No. 2014/0146782 A1 to Gerlach et al. (“Gerlach”) as the English language equivalent] and in further view of U.S. Publication No. 2016/0088496 A1 to TAKANO.
As to claim 1, Dinan discloses a mobile communication device for a communication system (fig. 9, 901) comprising: a transceiver circuit (fig. 9, 901, note the antenna) configured to receive, from a network, control data for configuring the mobile communication device to report measurement information per beam (fig. 9, 903, para. 0108, The first base station 902 may transmit a control message 903 to wireless device 901. The control message may comprise an identifier of the second base station, and the subset of the downlink beamforming information. First base station 902 may receive a channel state feedback 904 (fig. 9, 904, measurement results) from the wireless device 901. The channel state feedback may comprise a precoding matrix indicator); and at least one processor (fig. 9, 901, mobile phones known to comprise processor; para. 0170, elements performed by microprocessors) configured to perform measurement per beam (para. 0108, The first base station 902 may receive at least one application protocol message from a second base station in the plurality of base stations. The second base station may comprise a downlink carrier comprising a plurality of downlink resource blocks. The at least one application protocol message may comprise the number of antenna ports for the downlink carrier and downlink beamforming information for the downlink carrier. The downlink beamforming subset of the downlink beamforming information for wireless device 901. The first base station 902 may transmit a control message 903 to wireless device 901. The control message may comprise an identifier of the second base station, and the subset of the downlink beamforming information. First base station 902 may receive a channel state feedback 904 from the wireless device 901. The channel state feedback may comprise a precoding matrix indicator.); wherein the transceiver circuit is further configured to send, to the network, a measurement result per beam, wherein the measurement result per beam is in association with information identifying the beam (para. 0108, First base station 902 may receive a channel state feedback 904 from the wireless device 901. The channel state feedback may comprise a precoding matrix indicator).
Dinan does not expressly disclose wherein the transceiver circuit is further configured to receive an RRC measurement configuration message to configure the mobile communication device, wherein the information represents an interference beam that has been determined to cause an interference to communications by the mobile communication device, and wherein the measurement result per beam comprises at least one of: an orientation; an azimuth angle; a direction of arrival; and angle of arrival; and a location.

	
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC signaling of Zhang into the invention of Dinan. The suggestion/motivation would have been to indicate an initial beam to a user equipment (Zhang, para. 0394).  Including the RRC signaling of Zhang into the invention of Dinan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Gerlach at para. 0025-0028 discloses a user terminal for performing beam coordination between a serving base station and a further base station, wherein the user terminal comprises at least one processing means which is adapted to measure reference signals transmitted from the further base station, determine at least one interfering beam transmitted from the further base station based on said measured reference signals, and report at least one out of the group of interfering beam index and information about an interference strength of at least one of said at least one interfering beam to the serving base station.
Prior to the effective filing date of invention, it would have been obvious to a

TAKANO discloses when the UE 300 is not moving, the control information (scheduling information) regarding the CC for the pico cell is not supplied with the CC for the macro cell. Therefore, it is possible to reduce the load on the transmission of the control information in the macro cell 10. When the UE 300 is moving, the CC for the macro cell is used as the PCC (para. 0413) and the movement situation of the UE 300 can be acquired based on a timing advanced value for the UE 300, a result of AoA measurement used for downlink beamforming, and the like. Information indicating the movement situation of the UE 300 may be provided from the UE 300 to the macro eNB 100-2 (para. 0414), i.e. the movement situation is “a measurement result per beam” and it pertains to an “orientation” or a “location” of the UE, and this is determined based AoA of downlink beamforming, and further the movement situation “measurement result per beam” is transmitted to the eNB.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the movement situation of TAKANO into the invention of Dinan, Zhang, and Gerlach. The suggestion/motivation would have been to provide a communication device which notifies a terminal device of band use information (TAKANO, para. 0009).  Including the movement situation of TAKANO into 
	As to claim 2, see similar rejection to claim 1.  The apparatus teaches the method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463